           Case 2:15-cv-02142-RFB-CWH Document 119 Filed 12/14/18 Page 1 of 3



1    LEON GREENBERG, ESQ., SBN 8094
     DANA SNIEGOCKI, ESQ., SBN 11715
2    Leon Greenberg Professional Corporation
     2965 South Jones Blvd- Suite E3
3    Las Vegas, Nevada 89146
     Tel (702) 383-6085
4    Fax (702) 385-1827
     leongreenberg@overtimelaw.com
5    dana@overtimelaw.com

6    CHRISTIAN GABROY, ESQ., SBN 8805
     Gabroy Law Offices
7    KAINE MESSER, ESQ., SBN 14240
     170 S. Green Valley Parkway, Suite 280
8    Henderson, Nevada 89012
     Tel (702) 259-7777
9    Fax (702) 259-7704
     christian@gabroy.com
10   kmesser@gabroy.com

11   Attorneys for Plaintiffs

12                               UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14   KELI P. MAY, SHARON SOUSA, and                 CASE NO.: 2:15-cv-02142-RFB-CWH
     THOMAS BODOVINAC, Individually and
15   on behalf of others similarly situated,        STIPULATION AND ORDER TO
16                 Plaintiffs,                      EXTEND TIME TO FILE PROPOSED
                                                    DISCOVERY PLAN
17   vs.
18   WYNN LAS VEGAS, LLC, and “JOHN
     DOE CORPORATIONS” 1 to 50, name
19   fictitious, actual name and number
     unknown,
20
                   Defendant.
21

22                              STIPULATION AND ORDER TO EXTEND TIME
                                  TO FILE PROPOSED DISCOVERY PLAN
23
            The parties, by and through their respective counsel of record, submit the
24
     following Stipulation And Order To Extend Time To File Proposed Discovery Plan.
25
            1.     On December 3, 2018, the Court granted the parties’ request for a thirty-
26
     day period up to and including December 19, 2018 to file their joint discovery plan and
27
     scheduling order should the parties not achieve resolution in such time period.
28
                                                1
           Case 2:15-cv-02142-RFB-CWH Document 119 Filed 12/14/18 Page 2 of 3



1           2.    The parties have engaged in discussions regarding the status of litigation

2    and the possibility of resolution. Both sides are of the opinion resolution may soon be

3    reached.

4           3.    The parties continue to engage in settlement discussions.

5           4.    The parties request a period of thirty additional days up to and including

6    January 18, 2019 to file a proposed discovery plan and scheduling order should the

7    parties not achieve resolution in such time period.

8           5.    This request is not sought for any improper purpose or other reason of

9    delay. Rather, it is sought only conserve expenditures and resources of this litigation

10   while the parties engage in further settlement discussions efforts.

11   ///

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                 2
          Case 2:15-cv-02142-RFB-CWH Document 119 Filed 12/14/18 Page 3 of 3



1           Wherefore, the parties respectfully request a period of thirty additional days up

2    to and including January 18, 2019 to file a proposed discovery plan and scheduling

3    order should the parties not achieve resolution in such time period.

4
     Dated this 14th day of December 2018.     Dated this 14th day of December 2018.
5
     Respectfully submitted,                   Respectfully submitted,
6

7    /s/ Christian Gabroy                      /s/ Scott M. Abbott
     Christian Gabroy, Esq.                    Scott M. Abbott, Esq.
8    Nev. Bar No. 8805                         Nev. Bar No. 4500
     GABROY LAW OFFICES                        Jen J. Sarafina, Esq.
9    170 S. Green Valley Parkway, Ste 280      Nev. Bar No. 9679
     Henderson, Nevada 89012                   Kaitlin H. Paxton, Esq.
10   Tel (702) 259-7777                        Nev. Bar No. 13625
     Fax (702) 259-7704                        KAMER ZUCKER ABBOTT
11                                             3000 West Charleston Boulevard, Suite 3
     Leon Greenberg, Esq.                      Las Vegas, NV 89102
12   Nev. Bar No. 8094                         Tel: (702) 259-8640
     Dana Sniegocki, Esq.                      Fax: (702) 259-8646
13   Nev. Bar No. 11715
     LEON GREENBERG PROFESSIONAL               Attorneys for Defendant
14   CORPORATION
     2965 South Jones Blvd. Suite E3
15   Las Vegas, NV 89146
16   Attorneys for Plaintiffs
17

18
19          IT IS SO ORDERED.
20

21
            December 17, 2018
22          ______________                    __________________________________
            Date                              UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                 3
